Title: To James Madison from Peter Little, 3 March 1813
From: Little, Peter
To: Madison, James


Sir,Capital, Wednesday March 3rd. 1813
From a variety of circumstances I shall be under the necessity of leaving Washington in the Morning, it was my desighn to have done myself the pleasure of taking my personal leave of yourself and Lady to whom you will present my sincere respects. As it is more than probable that I shall not see you again indulge me in the expressions of my sincerest Wish for your personal Health. And Ardent prayers to him who rules the destinies of the World for the prosperity and happiness of our common Country under the auspicious of your administration of its Government. Very Respectfully your Obt. Servt.
Peter Little
